SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

194
KA 12-00044
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DOUGLAS B. BECKWITH, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered December 7, 2011. The judgment convicted
defendant, upon his plea of guilty, of aggravated unlicensed operation
of a motor vehicle in the first degree, aggravated driving while
intoxicated and driving while intoxicated.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 15, 2013                         Frances E. Cafarell
                                                   Clerk of the Court